DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I and Species B in the reply filed on 7/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 2 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.  Claims 1 and 3-10 read on the elected invention and species.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear how the outer diameter of the dispensing member on the opening portion side is greater than the inner diameter of the tubular elastic member, and the outer diameter of the forward end portion of the rod-shaped member is greater than the inner diameter of the tubular elastic member as a portion of the tubular elastic member located adjacent to the first open end covers a portion of the dispensing member located adjacent to the opening portion; and a portion of the tubular elastic member located adjacent to the second open end covers at least a forward end portion of the rod-shaped member.  Clarification is requested.
Regarding claim 10, it is unclear what the term “plate spring” means and no explanation is provided in the specification apart from its placement between the actuator and tubular member.  In order to further prosecution, the Examiner is interpreting a “plate spring” to be an elastic member that is thin in one dimension.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham et al. (US 20100102093 A1).
Regarding claim 1, Ham teaches dispensing apparatus H’’ (Fig. 5-7, Par. 72) A dispensing apparatus with an outlet 12’’ (Fig. 5-6, Par. 72) comprising: a dispensing spout; an elastic tube 1’’ (Fig. 5-6, Par. 72) a tubular member which is connected to the dispensing spout and which is elastically deformable; and hollow actuator 2’’ (Fig. 5-7, Par. 72) and an actuator for compressing the tubular member in an axial direction of the tubular member, wherein the tubular member elastically deforms in the axial direction in its elastically deformable region. 
Regarding claim 3, Ham teaches discharge nozzle 4’’ (Fig. 5-7, Par. 75) further comprising a dispensing member having the dispensing spout and an opening portion located opposite the dispensing spout, wherein the tubular member is a tubular elastic member having a first open end and a second open end; the first open end of the tubular elastic member is connected to the opening portion of the dispensing member; where the “hollow actuator is expanded or contracted in the longitudinal direction of the elastic tube when the external voltage is applied, thereby reducing or enlarging the volume of an inner space of the elastic tube (Abstract) and when the actuator pushes the tubular elastic member from the second open end toward the first open end of the tubular elastic member, the tubular elastic member elastically deforms such that the volume of an internal space of the tubular elastic member decreases. 
Regarding claim 8, Ham teaches a piezoelectric actuator (Par. 12) where “the amount of content to be dispensed outward can be precisely controlled by a force and a displacement that are in proportion to a voltage applied to the hollow actuator” (Par. 25).
Regarding claim 10, Ham teaches elastic molding 3’’ injected between the hollow actuator 2’’ and the elastic tube 1’’ (Fig.6, Par. 74) that is radially thin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Yu (US 20130309144 A1).
Regarding claim 4, Ham teaches the apparatus of claim 3 as described above and a rod-shaped backflow preventer 11a’’ on the inlet of the elastic tube 1’’ (Fig. 5-6, Par. 80), but does not appear to explicitly disclose that a portion of the tubular elastic member located adjacent to the first open end covers a portion of the dispensing member located adjacent to the opening portion.
However, Yu teaches a pipette tip member “suitable for a pipette shaft with a hollow shaft” where the upper wall section 204 is inserted into the hollow shaft (Fig. 2, Par. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ham to include the pipette tip member of Yu because it is removable and provides a seal (Par. 28).
Regarding claim 5, Ham teaches “the elastic tube 1'' is elastically deformed so that a change in volume occurs by reducing the diameter of the hollow space inside the central portion of the body of the elastic tube 1''” (Par. 70).
Regarding claim 6, the backflow preventer 11a’’ of Ham does not come into contact with the outlet 12’’ (Fig. 5-6).
Regarding claim 7, Yu teaches external shoulder 214 that is larger in diameter than the sealing layer 210 (Fig. 2, Par. 28).  Ham teaches the outer diameter of backflow preventer 11a’’ as larger than the inner diameter of elastic tube 1’’ (Fig. 5-6).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Takahiro et al. (JP 2014092427 A).
Regarding claim 9, Ham teaches  the apparatus of claim 8 as described above and “the amount of content to be dispensed outward can be precisely controlled by a force and a displacement that are in proportion to a voltage applied to the hollow actuator” (Par. 25), but does not explicitly disclose a first liquid is held on a side toward the tubular member, a second liquid is held on a side toward the dispensing spout, and a separation bubble is generated between the first liquid and the second liquid.
However, Takahiro teaches a sample 25X and a cleaning liquid 37X sucked into the tip of a sample probe 27 segmented by air AR (Fig. 3, Par. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ham to include the controls of Takahiro described above in order to accurately dispense a very small amount of sample based on the expansion and contraction of air (Par. 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796            

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796